On Motion for Rehearing.
Mr. Justice Wolverton
delivered the opinion.
4. By the petition for rehearing herein it is insisted that the city, by its unlawful act in selling the property of the appellant, caused an additional expense to her of $100 or more, arising from the litigation made necessary in procuring the annulment of the sale. But that expense bears no relation to the present controversy. The cause of suit giving rise to it is entirely separate and distinct from this. Besides, having prevailed therein, it must be presumed that she has been justly and fullly recompensed for her costs and disbursements, together with all damages sustained by the city’s wrongful acts in that direction. So that there is no possible claim by which she should be reimbursed in that sum, nor does it afford any reason why the city should not prevail in this proceeding. The petition for rehearing is therefore denied.
Rehearing Denied.